RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 22a0106p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



                                                              ┐
 UNITED STATES OF AMERICA,
                                                              │
                                     Plaintiff-Appellee,      │
                                                               >        No. 20-1955
                                                              │
        v.                                                    │
                                                              │
 DANTE DEVON WHITLEY,                                         │
                                  Defendant-Appellant.        │
                                                              ┘

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                   No. 1:19-cr-00296-1—Paul Lewis Maloney, District Judge.

                                      Argued: April 27, 2022

                                Decided and Filed: May 18, 2022

             Before: SUTTON, Chief Judge; MOORE and GILMAN, Circuit Judges.

                                       _________________

                                             COUNSEL

ARGUED: Matthew N. Ball, GIBSON DUNN & CRUTCHER, LLP, Denver, Colorado, for
Appellant. Jennifer Lee McManus, UNITED STATES ATTORNEY’S OFFICE, Grand Rapids,
Michigan, for Appellee. ON BRIEF: Matthew N. Ball, GIBSON DUNN & CRUTCHER, LLP,
Denver, Colorado, for Appellant. Kristin M. Pinkston, UNITED STATES ATTORNEY’S
OFFICE, Grand Rapids, Michigan, for Appellee.
                                       _________________

                                              OPINION
                                       _________________

       RONALD LEE GILMAN, Circuit Judge. Dante Devon Whitley was the subject of a
traffic stop for failing to come to a standstill before exiting a private drive onto a public street.
 No. 20-1955                              United States v. Whitley                         Page 2


Prior to pulling Whitley over, law-enforcement officers had been surveilling Whitley for
suspected drug trafficking.    During the stop, the officers noticed a digital scale sitting on
Whitley’s lap. They asked Whitley to exit the vehicle so that they could further investigate the
scale. Whitley initially refused, but he eventually complied after his mother arrived. At that
point, a drug-detection dog was brought on the scene and alerted to the presence of narcotics in
Whitley’s vehicle. The officers then conducted a warrantless search. In the vehicle, they found
a Glock 19mm handgun with an extended magazine, ammunition, over $7,600 in cash, a digital
scale, and a pound and a half of marijuana.

       Whitley moved to suppress this evidence, as well as several post-Miranda statements that
he made, as fruits of an unlawful stop and search. The district court denied the motion. For the
reasons set forth below, we AFFIRM the judgment of the district court.

                                          I. BACKGROUND

A. Factual background

       On September 25, 2019, Detective Jeffrey Woollam set up surveillance of a residence
located at 5828 Ridgebrook Avenue in Kentwood, Michigan after receiving a tip from a
confidential informant about activity concerning the sale of heroin from that location. Detective
Woollam saw Whitley leave the surveilled residence and walk to a red car. According to
Detective Woollam, Whitley was “looking at a large bundle or sum of cash in his hand as if he
was counting it as he walked out to the vehicle.”

       Whitley then embarked on a trip that included multiple stops. He drove away from the
residence, and Detective Woollam followed in an unmarked car.            Detective Woollam saw
Whitley pull into a driveway of a house down the street and meet with another man for 20 to 25
seconds.   After the brief meeting, Whitley traveled to a nearby Family Dollar.          Detective
Woollam’s partner in the Special Investigations Unit, Detective Scott Drumm, met Detective
Woollam at the Family Dollar to assist with the surveillance. Whitley exited the Family Dollar
without any purchases, took a black bag out of the passenger side of the vehicle, and placed it in
the trunk. As Whitley drove out of the parking lot and pulled onto the street, he failed to stop in
accordance with the state traffic laws.
 No. 20-1955                           United States v. Whitley                          Page 3


       Whitley proceeded to a Mother Hubbard Liquor Store. Detectives Drumm and Woollam
followed. Whitley walked into the store briefly and left without any packages. When Whitley
exited the private drive of the Mother Hubbard, he again failed to stop.

       Detective Woollam then called Officer Turmell, a patrol officer in the area.           He
communicated to Officer Turmell that there was probable cause for a traffic stop based on
Whitley’s traffic violations, and that he suspected Whitley of being engaged in a narcotics-
related offense. Detective Woollam also requested the presence of a drug-detection dog because
of the suspected drug trafficking.

       Officer Turmell pulled Whitley over at 7:44 p.m. Detective Woollam was driving behind
Officer Turmell when the stop occurred.       As Officer Turmell made contact with Whitley,
Detective Woollam parked and stood behind Officer Turmell’s patrol vehicle so that Whitley
would not see his plainclothes presence.

       Officer Turmell explained to Whitley that he had stopped Whitley because Whitley had
failed to make a complete stop when exiting two private drives. He asked Whitley to produce his
identification, automobile registration, and proof of insurance. While waiting for the documents,
Officer Turmell asked whether Whitley had anything illegal in the vehicle. Whitley stated that
he did not. After Whitley handed the requested documents to Officer Turmell, the officer
noticed a scale in Whitley’s lap and asked why it was there. Whitley stated that he smokes weed,
did not have any, and was on his way to get some.

       Officer Turmell told Whitley that he would be right back. He proceeded to tell Detective
Woollam that Whitley had a scale “right there” on his lap. This prompted Detective Woollam to
say that they should pull Whitley out of the vehicle. Officer Turmell returned to the vehicle and
asked Whitley to step out for him. Whitley responded by saying “what?” Officer Turmell
replied that they wanted to “investigate the scale real quick.” He further explained that Whitley
was not presently under arrest, but that they needed “to have a conversation.” When Whitley did
not exit the vehicle, Detective Woollam approached the passenger side window and told Whitley
that he was now under arrest.
 No. 20-1955                          United States v. Whitley                            Page 4


       Whitley continued to refuse to get out of the vehicle. He stated that he needed to call his
lawyer and that he had not done anything illegal. When Whitley stated that he would call his
lawyer, Detective Woollam asked if he needed to make this call because he had “something.”
Officer Turmell then noted that Whitley had marijuana “shake” (residue) in the vehicle. Whitley
pointed out that marijuana is legal in Michigan. Officer Turmell responded that Whitley was
“also hindering [his] investigation by not coming out” of the vehicle and that Whitley “would be
under arrest for that too.”

       As the officers were ordering Whitley to exit the vehicle, Detective Woollam explained
to Whitley that they “stopped [him] for a valid reason and then [they] saw drug paraphernalia in
[his] lap,” so he was “not free to leave.” When Whitley continued to refuse to get out, Detective
Woollam repeated that he was being told to exit the vehicle because he had “digital scales in
[his] lap,” which constitutes “possession of drug paraphernalia.”          Detective Woollam also
proclaimed that Whitley could not be smoking weed and driving his vehicle, to which Whitley
asked: “When was I smoking?” Whitley insisted that he had not been smoking in his vehicle.

       Over the next seven minutes, Whitley continued to refuse to get out of the vehicle,
explaining that he wanted to wait until his mother got there. Whitley finally exited the vehicle
when his mother arrived, which was about twenty minutes after he was initially pulled over. He
was arrested for “hindering” and “opposing” the officers’ investigation.

       After Whitley was taken into custody, the canine unit was deployed. The “K-9 narcotics
sniff” revealed a “large[,] sealed baggy that had marijuana residue in it,” which prompted the
officers to conduct a search. In the car, the officers uncovered a handgun with an extended
magazine underneath the driver’s seat and a handgun magazine, digital scale, and $6,784 in cash
in the center console. They also found an additional $912 in cash on Whitley’s person and 692.5
grams (approximately a pound and a half) of marijuana in a black bag in the trunk of the vehicle.

       Whitley told the police that he knew the gun was under the seat and that, if tested, his
fingerprints would be on the gun and the ammunition. He also stated that he takes “donations” in
exchange for marijuana.
 No. 20-1955                           United States v. Whitley                            Page 5


B. Procedural background

       Following the September 25, 2019 search of his vehicle, Whitley was indicted on the
following three counts: (1) being a felon in possession of a firearm and ammunition, in violation
of 18 U.S.C. §§ 922(g)(1), 921(a), 924(a)(2) (Count 1); (2) possessing with the intent to
distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) (Count 2); and
(3) possessing a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.
§ 924(c)(1)(A)(i) (Count 3). The charges were largely based on the evidence that was discovered
during the search of Whitley’s vehicle, evidence that Whitley unsuccessfully moved to suppress
as the fruits of an unlawful search.

       After the district court denied the motion to suppress, Whitley entered into a conditional
plea agreement with the government, pleading guilty to Counts 2 and 3 of the indictment.
Whitley reserved his right, “on appeal from the [district court’s] judgment, to seek review of the
adverse determination of the Defendant’s Motion to Suppress Evidence.” The court entered
judgment against Whitley on Counts 2 and 3 of the indictment and sentenced him to 60 months’
imprisonment followed by four years of supervised release. Whitley timely appealed the court’s
judgment, challenging the court’s denial of his motion to suppress.

                                         II. ANALYSIS

A. Standard of review

       When reviewing a district court’s decision concerning a motion to suppress, we review
findings of fact under the clear-error standard and review conclusions of law de novo. United
States v. Lott, 954 F.3d 919, 922 (6th Cir. 2020). We must give “due weight to the factual
inferences and credibility determinations” of the district court. United States v. Moon, 513 F.3d
527, 536 (6th Cir. 2008). “[A] denial of a motion to suppress will be affirmed on appeal if the
district court’s conclusion can be justified for any reason.” United States v. Trice, 966 F.3d 506,
512 (6th Cir. 2020) (alteration in original) (quoting United States v. Moorehead, 912 F.3d 963,
966 (6th Cir. 2019)), cert. denied, 141 S. Ct. 1395 (2021).
 No. 20-1955                          United States v. Whitley                            Page 6


B. The officers abandoned the traffic stop, but had reasonable suspicion to continue
   detaining Whitley such that the stop did not violate the Fourth Amendment

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their
persons . . . and effects against unreasonable searches and seizures.” U.S. Const. amend. IV.
“Temporary detention of individuals during the stop of an automobile by the police, even if only
for a brief period and for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the
meaning of this provision.” Whren v. United States, 517 U.S. 806, 809–10 (1986). Whether that
seizure is reasonable, however, does not depend on “the actual motivations of the individual
officers involved.” Id. at 813. Rather, the reasonableness of the stop is contingent only upon
whether “the police have probable cause to believe that a traffic violation has occurred.” Id. at
810.

       “[A] seizure that is lawful at its inception can violate the Fourth Amendment if its
manner of execution unreasonably infringes interests protected by the Constitution.” Illinois v.
Caballes, 543 U.S. 405, 407 (2005) (citing United States v. Jacobsen, 466 U.S. 109, 124 (1984)).
A lawful traffic stop must therefore be limited in scope and duration. Rodriguez v. United States,
575 U.S. 348, 354 (2015). If an officer exceeds the scope or duration of the traffic stop, he must
have “reasonable suspicion” to continue the stop on unrelated grounds. Id. at 354–55.

       Based on this caselaw, our analysis will proceed in two parts. We first inquire whether
the officers’ entire engagement with Whitley should be deemed a traffic stop. Because we
conclude that the officers abandoned the traffic stop and converted the stop into a drug
investigation, we next analyze whether there was reasonable suspicion to engage in that new
course of investigation.

       1. The officers abandoned the traffic stop

       “[T]he Fourth Amendment tolerate[s] certain unrelated investigations that d[o] not
lengthen the roadside detention” of traffic stops. Id. at 354 (citing Arizona v. Johnson, 555 U.S.
323, 327–28 (2009); Caballes, 543 U.S. at 406).          Such unrelated investigations include
questioning and dog sniffs. Id. But “a traffic stop ‘can become unlawful if it is prolonged
beyond the time reasonably required to complete th[e] mission’ of issuing a warning ticket.” Id.
 No. 20-1955                            United States v. Whitley                            Page 7


at 354–55 (alteration in original) (quoting Caballes, 543 U.S. at 407). In addition to determining
whether to issue a ticket, an officer’s “mission” during a traffic stop “includes ‘ordinary inquiries
incident to [the traffic] stop,’” such as “checking the driver’s license, determining whether there
are outstanding warrants against the driver, and inspecting the automobile’s registration and
proof of insurance.” Id. (alteration in original) (quoting Caballes, 543 U.S. at 408). In contrast,
“measure[s] aimed at ‘detect[ing] evidence of ordinary criminal wrongdoing[]’” lack “the same
close connection to roadway safety as the ordinary inquiries” and therefore are “not fairly
characterized as part of the officer’s traffic mission.”      Id. at 355–56 (second alteration in
original) (citation omitted).

       Three aspects of the Supreme Court’s decision in Rodriguez guide our analysis of
whether Officer Turmell and Detective Woollam had reasonable suspicion of illegal activity
necessary to prolong the traffic stop. First, Rodriguez expressly rejected the view that a “de
minimis” intrusion or delay is permissible. Id. at 353, 356–57. Thus, post-Rodriguez, our prior
caselaw permitting de minimis extensions of traffic stops is no longer good law. See e.g., United
States v. Everett, 601 F.3d 484, 491–93 (6th Cir. 2010) (permitting de minimis extensions);
United States v. Cochrane, 702 F.3d 334, 340–41 (6th Cir. 2012) (same). Second, the Court
rejected the government’s argument that the relevant measure is whether “the officer is
reasonably diligent in pursuing the traffic-related purpose of the stop, and the overall duration of
the stop remains reasonable in relation to the duration of other traffic stops involving similar
circumstances.”    Rodriguez, 575 U.S. at 357.        Instead, the Court made clear that “[t]he
reasonableness of a seizure . . . depends on what the police in fact do.” Id. Finally, the Court
explained that “[t]he critical question . . . is not whether the dog sniff occurs before or after the
officer issues a ticket, . . . but whether conducting the sniff prolongs—i.e., adds time to—the
stop.” Id. (internal quotation marks omitted).

       We now turn to examining whether the officers’ stop of Whitley remained within the
proper duration and scope of a traffic stop. Whitley has conceded that the initial traffic stop by
the officers was permissible, so we need not evaluate whether the officers had probable cause to
initially stop Whitley. We will focus only on the questions and statements that the officers made
after Whitley was pulled over.
 No. 20-1955                            United States v. Whitley                           Page 8


          Officer Turmell’s initial questioning of Whitley was within the scope of the traffic stop
because Officer Turmell informed Whitley that he had not come to a complete stop when leaving
a private drive.      Officer Turmell then requested Whitley’s driver’s license, automobile
registration, and proof of insurance. Each of these questions is an ordinary inquiry incident to a
traffic stop. The further questions of whether Whitley had anything illegal in the vehicle and
where he was coming from are permissible only because Officer Turmell asked these questions
during the time that Whitley was retrieving his license and registration. Thus, the questions
“d[id] not measurably extend the duration of the stop.” Rodriguez, 575 U.S. at 355 (quoting
Johnson, 555 U.S. at 333).

          Within a few seconds of receiving the requested documents, Officer Turmell noticed a
scale in Whitley’s lap and asked what the scale was for and if Whitley was going to buy weed.
These questions were also unrelated to the traffic stop. But these two short questions came
immediately after Officer Turmell noticed the scale while he still had Whitley’s documents in his
hands and was during the time “when tasks tied to the traffic infraction [were]—or reasonably
should have been” ongoing. See id. at 354.

          After Officer Turmell walked back to his cruiser and conferred with Detective Woollam,
Whitley’s detention objectively exceeded the relevant scope of the traffic stop because it was
now entirely focused on Whitley’s scale. The officers did not examine Whitley’s documents, did
not run his name through a database, and totally abandoned their investigation of the traffic
violation. At that point, the traffic stop had morphed into a drug investigation, prompting
Detective Woollam to say that they should pull Whitley out of his vehicle.

          Officer Turmell then explained to Whitley that the officers wanted to “investigate the
scale real quick.” This explicit identification of the officers’ purpose did not occur “during the
supposedly dead time while [Officer Turmell] or another officer [was] completing a task related
to the traffic violation”—a time during which an “officer may ask unrelated questions to his
heart’s content.” See United States v. Howard, 815 F. App’x 69, 75 (6th Cir. 2020) (quoting
Everett, 601 F.3d at 492). Rather, this interaction concerning the scale happened when both the
officers were outside of the police cruiser and had left the materials relevant to the traffic stop
behind.
 No. 20-1955                             United States v. Whitley                                Page 9


        Although in other contexts officers may require an individual to exit a vehicle as a safety
precaution, see, e.g., United States v. Street, 614 F.3d 228, 232 (6th Cir. 2010), such “safety
measures taken to facilitate a different investigation . . . are not tasks incident to the initial stop.”
Lott, 954 F.3d at 924. Even if asking Whitley to exit the vehicle is properly considered a safety
measure, it is still a detour that requires independent reasonable suspicion because the request
facilitated the investigation into the scale and did not pertain to the original traffic stop.

        The district court determined that the officers had not abandoned the traffic stop because,
“[d]uring the traffic stop, Officer Turmell was permitted to ask Whitley questions about the
digital scale he observed on Whitley’s lap.” Although the court correctly concluded that Officer
Turmell could ask Whitley about the scale within the confines of the traffic stop, the officers’
subsequent actions constituted an abandonment of that investigation.

        The district court, in rendering its decision, compared this case to United States v. Lash,
665 F. App’x 428 (6th Cir. 2016). Lash involved a traffic stop of a rental car that the driver had
borrowed from his girlfriend. The officers performed a routine traffic stop in which they ran
Lash’s driver’s license through a database, determined that it was valid, and noted that he did not
have any outstanding warrants. As the officers were about to return Lash’s license and let him
go, however, one officer noticed a plastic bag sticking out from Lash’s trousers. The officer
testified that he then asked to see the car rental agreement “because he ‘kind of wanted to
investigate a little further, and that gave [him] time and opportunity to do so.’” Id. at 429–30
(alteration in original).

        Had the officer in Lash not seen the bag, he said that “he ‘likely’ would not have issued
Lash a traffic citation.” Id. at 430. He then saw what appeared to be the butt of a gun inside of
the bag and asked Lash to exit the vehicle. Lash refused and began to speed away, striking two
officers in his flight before losing control of the vehicle. When officers subsequently searched
the vehicle, they found a gun in the plastic bag. Asking to see a rental agreement is a “routine
incidental request[]” normally permitted during a traffic stop. Id. at 431 (citing United States v.
Bell, 555 F.3d 535, 542 (6th Cir. 2009)). This court concluded that because the initial officer
asked to see Lash’s rental agreement before the officer had written a ticket, issued a verbal
 No. 20-1955                            United States v. Whitley                             Page 10


warning, or even returned Lash’s license, the traffic stop had not ended, and the officer’s
question about the rental agreement was within the scope of the initial traffic stop. Id.

       In applying Lash to this case, the district court concluded that “[t]here are no facts in the
record that indicate that the traffic stop ended” at the point when Officer Turmell asked Whitley
about the scale or when the officers returned to Whitley’s vehicle to ask him to exit because
“Officer Turmell had not yet checked the status of Whitley’s driver’s license, written a ticket,
issued a warning, or returned Whitley’s driver’s license.” Because “the stop remained a routine
traffic stop when the officers returned to Whitley’s window,” the court reasoned that the officers
were permitted to ask Whitley to exit. The prolonged nature of the stop from that point on,
according to the court, was attributable to “Whitley’s own actions in refusing to exit the vehicle.”

       We disagree with the district court’s analysis for two reasons. First, the rule that the
court distilled from Lash is unworkable. The relevant inquiry is not whether the officers’ detour
from the traffic stop took place after the traffic stop was over. If there were a bright-line rule that
a traffic stop does not end until an officer decides whether to issue a ticket and returns the
driver’s license, then an officer could withhold the ticket and the license indefinitely for the sake
of pursuing another investigation. See Rodriguez, 575 U.S. at 357 (“The critical question, then,
is not whether the dog sniff occurs before or after the officer issues a ticket . . . .”). Instead of
asking when a detour took place, we look at “what the police in fact d[id]” and whether it related
to the purpose of the traffic stop. Id. Thus, if the stopped party can show “either that the [police
activity] was not ‘tied to the traffic infraction’ or that the traffic stop ‘reasonably should have
been’ already completed,” Hernandez v. Boles, 949 F.3d 251, 257 (6th Cir. 2020) (emphases
added) (quoting Rodriguez, 575 U.S. at 354) then the traffic stop has been prolonged and
independent reasonable suspicion is required.

       Second, unlike in Lash, the officers in the present case explicitly stated that their purpose
in continuing the stop was to “investigate the scale.” This meant that the stop now became
concerned with the scale and Whitley’s possible drug-related activity. The officer in Lash, in
contrast, never asked Lash questions that objectively exceeded the scope of the traffic stop.
Even the officer’s request that immediately preceded Lash’s decision to flee—to review the
rental agreement—was directly related to the traffic violation. We therefore conclude that this
 No. 20-1955                          United States v. Whitley                          Page 11


case is unlike Lash, and that the officers here had abandoned the traffic stop to investigate
Whitley’s drug-related activities, an investigation that required a source of reasonable suspicion
unrelated to the traffic stop.

        2. The officers had reasonable suspicion to continue the stop

        Because the officers abandoned their traffic-related investigation, an independent
reasonable suspicion of unlawful activity beyond the traffic violation was required to lawfully
continue the stop. See Rodriguez, 575 U.S. at 357–58 (remanding so that the district court could
determine whether a dog sniff that came after an abandoned traffic stop was “independently
supported by individualized suspicion”). We must therefore assess whether the officers had
some “minimal level of objective justification” to continue detaining Whitley. See United States
v. Coker, 648 F. App’x 541, 544 (6th Cir. 2016) (citing Navarette v. California, 572 U.S. 393,
396–97 (2014), and quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)).

        To satisfy the reasonable-suspicion standard, an officer must put forth “more than an
inchoate and unparticularized suspicion or ‘hunch.’” United States v. Sokolow, 490 U.S. 1, 7
(1989) (quoting Terry v. Ohio, 392 U.S. 7, 27 (1968)). Reasonable suspicion, however, requires
“considerably less than proof of wrongdoing by a preponderance of the evidence.”               Id.
“Reviewing courts must look to the totality of the circumstances of each case to see whether the
detaining officer has a particularized or objective basis for suspecting legal wrongdoing.” United
States v. Belakhdhar, 924 F.3d 925, 927 (6th Cir. 2019) (internal quotation marks omitted)
(quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)).

        The district court’s “findings of historical fact” are reviewed under the clear-error
standard. Ornelas v. United States, 517 U.S. 690, 699 (1996). And a reviewing court must “give
due weight to inferences drawn from those facts by resident judges and local law enforcement
officers,” id., as well as “considerable deference to the district court’s credibility
determinations,” United States v. Hudson, 405 F.3d 425, 431 (6th Cir. 2005) (citing United
States v. Johnson, 344 F.3d 562, 567 (6th Cir. 2003)).
 No. 20-1955                           United States v. Whitley                            Page 12


       Here, we conclude that the district court’s findings of fact are supported by the record.
We thus accept them as true for the purposes of resolving this appeal. The facts relevant to
whether the officers had reasonable suspicion are as follows:

       •   Detective Woollam received information from a confidential informant about the
           sale of heroin at 5828 Ridgebrook Avenue in Kentwood, Michigan.
       •   Detective Woollam observed Whitley leave the home with a “wad of cash” that
           Whitley appeared to be counting.
       •   Whitley drove to a house down the street—5986 Ridgebrook—where he had an
           interaction, lasting less than 30 seconds, with another male.
       •   Detective Scott Drumm observed Whitley exit the Family Dollar without any
           purchases, take a black bag out of the passenger side of the vehicle, and place it in
           the trunk of the vehicle.
       •   Whitley then drove to the Mother Hubbard Liquor Store in Grand Rapids, entered
           the liquor store empty handed, and came out empty handed.
       •   During the traffic stop, which was initiated for failing to come to a standstill while
           exiting a private drive, Officer Turmell noticed a digital scale sitting in plain view
           on Whitley’s lap.
       •   One of the officers observed marijuana “shake” on the dashboard of Whitley’s
           vehicle.

       The court must also give due weight to the district court’s inferences and credibility
determinations. Based on the testimony offered during the motion-to-suppress hearing, the court
found credible “Detective Woollam’s testimony about the ‘wad of cash’” as well as “Detective
Woollam’s testimony about observing an interaction at 5986 Ridgebrook.”              But the court
attributed limited value to Detective Woollam’s testimony that the interaction amounted to a
drug transaction. The court did infer, however, that the observed interaction “may be indicative
of some relationship involving drugs.” Finally, the court attributed minimal weight to Detective
Woollam’s testimony about the confidential informant because “there was no testimony or
evidence presented to indicate that the informant had been previously reliable or that the tipster’s
information had been corroborated.”

       The relevant inquiry, however, is whether the totality of the circumstances presented
above supports a conclusion that the officers had reasonable suspicion to believe that Whitley
was engaged in illegal activity. In considering the totality of the circumstances, “[p]ertinent
 No. 20-1955                            United States v. Whitley                            Page 13


circumstances include the officer’s own direct observations, dispatch information, directions
from other officers, and the nature of the area and time of day during which the suspicious
activity occurred.” United States v. Campbell, 549 F.3d 364, 371 (6th Cir. 2008) (citations
omitted).

       This court, on previous occasions, has concluded that circumstances comparable to those
in the present case gave rise to reasonable suspicion. For example, officers were deemed to have
reasonable suspicion to believe that a car had “some connection to narcotic activity” where a
“roll of cash” was found in plain view in the car’s front seat and other suspicious activity had
also been observed: the suspect was traveling to Miami for only two days, he used a name
variation that eliminated the suspect’s surname, and he failed to provide “documentation of any
kind relating to” a legitimate business purpose of the trip. United States v. Winfrey, 915 F.2d
212, 213, 216–17 (6th Cir. 1990) (“While each factor by itself may be insufficient to establish
reasonable suspicion that a crime was committed, articulable suspicion is based on an evaluation
of all the surrounding circumstances as viewed by those trained in the law enforcement field.”
(emphasis in original) (citations omitted)).

       This court also concluded that making “a series of brief stops” while driving and
“manipulat[ing] objects on the floor of the car” after each stop was indicative of drug-trafficking
activity. United States v. Jones, 75 F. App’x 334, 338–39 (6th Cir. 2003). Finally, possessing a
scale is an additional datapoint weighing in favor of reasonable suspicion if other conduct
suggestive of drug activity is observed. See United States v. Frazier, 249 F. App’x 396, 402 (6th
Cir. 2007) (citing several decisions in which this court treated scales “as tools of the drug trade”).

       The officers in the present case observed Whitley entering and leaving a suspected drug
house, counting a wad of cash, making a series of short stops, and moving a black bag from the
passenger seat of his vehicle to the trunk. They also observed a digital scale sitting on Whitley’s
lap as well as what was believed to be marijuana residue on Whitley’s dashboard. We conclude
that these facts are comparable to those considered relevant to the reasonable-suspicion analysis
in Winfrey and Jones.
 No. 20-1955                           United States v. Whitley                            Page 14


       Whitley raises several counterarguments. He first argues that because the possession of
marijuana or a marijuana accessory is lawful under the Michigan Regulation and Taxation of
Marihuana Act (MRTMA), the presence of a scale on his lap, as well as his statements made
during the stop that he smoked marijuana and was on his way to purchase marijuana, cannot give
rise to reasonable suspicion. To support his argument, Whitley analogizes his case to Northrup
v. City of Toledo Police Department, 785 F.3d 1128 (6th Cir. 2015), in which this court held that
an officer lacked reasonable suspicion to stop a man observed walking down the street in Ohio
with a firearm because “Ohio law permits the open carry of firearms.” Id. at 1131. But as
Whitley concedes, Northrup “recognized that reasonable suspicion would have existed if the
officer observed specific indicia of unlawful use,” such as “carrying . . . an assault rifle or some
other illicit firearm” that is not covered by Ohio’s open-carry law. Id. at 1132. The scope of
marijuana-related activity deemed lawful by the MRTMA is thus a relevant consideration.

       Under the MRTMA, the possession, use, or transportation of up to 2.5 ounces of
marijuana is considered a legal “permissive act.” Mich. Comp. Laws § 333.27955(1)(a). But the
MRTMA does not go so far as to legalize the distribution or trafficking of marijuana for
remuneration.    § 333.27955(1)(d) (stating that “transferring without remuneration up to
2.5 ounces of marihuana” is a permissive act (emphasis added)).          This court’s decision in
Northrup stands for the proposition that, when an activity is deemed lawful by a state, that
activity cannot give rise to reasonable suspicion standing alone.

       The MRTMA goes further and provides that possessing or transporting no more than
2.5 ounces of marijuana “[is] not grounds for search or inspection.”             Id. § 333.27955(1).
We read the statute to mean what it says: under Michigan law, possessing a permissible amount
of marijuana is not grounds for a search. Officer Turmell and Detective Woollam would thus
have been unable to rely solely on the marijuana shake on Whitley’s dashboard to justify the
search in this case. We can, however, consider the scale, subject to the caveats that we explained
in Northup. Although possessing a permissible quantity of marijuana cannot be grounds for a
search, the MRTMA lacks a similar provision regarding marijuana accessories. Compare Mich.
Comp. Laws §333.27955(1) (the possession of 2.5 ounces or less of marijuana is “not grounds
for search or inspection”) with id. § 333.27955(2) (lacking similar language).
 No. 20-1955                           United States v. Whitley                           Page 15


       Whitley attempts to erode the officers’ basis for reasonable suspicion by addressing each
factual circumstance in isolation. He contends that the conduct and interactions observed by the
officers––such as exiting a Family Dollar without any packages, placing a black bag in his trunk,
entering and exiting a liquor store empty handed, or driving with a scale in his lap––were
consistent with innocent behavior. Although “individual datapoints” might “portray entirely
innocent conduct[,] . . . our cases teach that the overall scatterplot may give rise to reasonable
suspicion.” United States v. Belakhdhar, 924 F.3d 925, 928 (6th Cir. 2019) (citing United States
v. Smith, 263 F.3d 571, 588 (6th Cir. 2001)). And that is the case here, where the totality of the
circumstances establishes a factual basis upon which an officer could reasonably suspect that
Whitley was engaged in unlawful drug activity.

       Whitley’s reliance on United States v. Baro, 15 F.3d 563 (6th Cir. 1994), and United
States v. Cervantes, 19 F.3d 1151 (7th Cir. 1994), for the proposition that a wad of cash alone is
not suspicious, does not advance his argument. The question before this court in Baro was
whether the carrying of a large amount of cash through an airport established probable cause for
the government to seize the currency, which poses a higher burden on the government than the
reasonable-suspicion standard. 15 F.3d at 568. And the Seventh Circuit’s decision in Cervantes
actually cuts against Whitley’s argument. The court in that case held that, “although a wad of
cash is not in itself a suspicious object, a wad of cash in the hands of a person who the police
have good reason to believe just received it in exchange for a delivery of illegal drugs is
suspicious and indeed enough so to give the police probable cause to believe it evidence of
criminal activity.” 19 F.3d at 1153 (emphasis in original).

       To be clear, the wad of cash that Detective Woollam observed Whitley counting would
not give rise to reasonable suspicion of drug activity standing on its own. But the cumulative
effect of all the facts detailed above establishes that the officers had good reason to suspect that
Whitley was engaged in the distribution or trafficking of either marijuana or heroin.

       Whitley’s final argument––raised for the first time in his reply brief––that the
government forfeited its right to argue that the officers had reasonable suspicion to believe that
Whitley was distributing drugs other than marijuana is also unavailing. We can affirm the denial
of a motion to suppress on any grounds supported by the record. United States v. Trice, 966 F.3d
 No. 20-1955                            United States v. Whitley                         Page 16


506, 512 (6th Cir. 2020) (“[A] denial of a motion to suppress will be affirmed on appeal if the
district court’s conclusion can be justified for any reason.” (alteration in original) (quoting
United States v. Moorehead, 912 F.3d 963, 966 (6th Cir. 2019))), cert. denied, 141 S. Ct. 1395
(2021). Here, the record supports the conclusion that the officers had reasonable suspicion that
Whitley was engaged in drug trafficking, so they had an independent basis to continue the traffic
stop regardless of the specific drug in question.

C. The officers had probable cause to search Whitley’s vehicle

       We next address whether the officers had probable cause to conduct a warrantless search
of Whitley’s vehicle. Once Whitley exited his vehicle, a drug-detection dog circled the vehicle
and gave a positive alert for the presence of narcotics. The question then is whether the officers
had probable cause to search Whitley’s vehicle based on the drug-detection dog’s positive alert.
“The automobile exception permits officers to search a vehicle without a warrant if they have
‘probable cause to believe that the vehicle contains evidence of a crime.’” Taylor v. City of
Saginaw, 922 F.3d 328, 334 (6th Cir. 2019) (quoting United States v. Smith, 510 F.3d 641, 647
(6th Cir. 2007)). A dog’s positive alert to narcotics can serve as probable cause to search “[i]f a
bona fide organization has certified a dog after testing his reliability in a controlled setting.”
Florida v. Harris, 568 U.S. 237, 246–47 (2013).

       The record in the present case establishes that the drug-detection dog was certified, so the
dog’s positive alert was sufficient to establish probable cause. This permitted the officers to
conduct a warrantless search of Whitley’s vehicle. Accordingly, the evidence discovered during
the search of the vehicle––ammunition, a Glock 19mm handgun with an extended magazine,
over $7,600 in cash, a digital scale, and a pound and a half of marijuana, as well as Whitley’s
post-Miranda statements––were the fruits of a lawful search.

                                       III. CONCLUSION

       For all of the foregoing reasons, we AFFIRM the judgment of the district court.